DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-10 are pending and have been examined in this application. 
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Examiner notes that the claims filed for this continuation are identical to the set of claims originally filed in the parent application 15/965,534, now abandoned. In the parent application, applicant elected and prosecuted a particular set of species for the invention.
As a reminder, the species chosen were: 
Shelving System 1A: FIG 1, shelving system transportation using rollers
Tray 2B: FIGs 5D-F tray with a taller tail end 208 and a short end 210 which drains water using ports 218, with FIG 5G as a cover for FIGs 5D-F.
	Camera System 3B: FIGs 7B-C Camera system using rails and a vehicle
Movable Lighting System 4C: FIG 13 LED Bars 138 mounted inside the shelves and movable with a motor (with camera system using vehicle and rails)
Harvesting System 5B: FIG 14B coring vegetables using a harvesting press 316 with corers 318 to match up with plants when pressed into the tray.

Examiner notes that the instant application uses claims which are non-generic and are drawn to the above species. 

Drawings
The drawings are objected to because of the following informalities:
The specification recites water as being both 222 and 20 [00077].
Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “preformed materials containing hollowed cavities for irrigation of said grow trays” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

[00086] line 2 “one camera 240” should be –one camera 242--.
Appropriate correction is required.
Claim Objections
Claims 1-10 objected to because of the following informalities:  
Claims throughout use “at least one grow tray” “a grow tray” and “said grow tray” throughout. Recitations of the grow tray should be –at least one grow tray--, --one of the at least one grow tray--, or –said at least one grow tray—to remain consistent with the first recitation of the –at least one grow tray--.
Claim 4 line 2 “said set of wheel” should be –said set of wheels--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 6 “said rollers” lacks antecedent basis and should be –said plurality of rollers--.
Claim 6 line 2-3 “the photographs” lacks antecedent basis and should be –said plurality of pictures—as recited in claim 5.
Claim 9 “the owner of a restaurant” lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig in view of (US 4676023 A) to Mori.
In regards to claim 1, Bursig teaches a vertical farming system for optimizing a plant growing process, comprising: a shelving system (Bursig; shelf construction 3), said shelving system comprising a plurality of shelves (Bursig; Annotated B1 below), each of said plurality of shelves having a first end (Bursig; Annotated B3 below) and a second end (Bursig; Annotated B2 below) with said first end being located higher than said second end (Bursig; FIG 5), each of said plurality of shelves configured to accept and secure at (Bursig; pallets 2), said plurality of shelves comprising a plurality of rollers (Bursig; pallet roller conveyors 20), said plurality of rollers capable of rotating and configured such that a grow tray placed on said rollers will be transported from said first end to said second end using gravitational force (Bursig; rollers are capable of rotating to transport grow trays through mechanical (such as by gravity) or manual driven means); a lift (Bursig; see FIG 9 with pallet vertical conveyor), said lift positioned at the said second end of said plurality of shelves (Bursig; see FIG 9 where the vertical conveyor is positioned at the end of the plurality of shelves with the rollers 6), said lift configured to remove said grow tray from a first of said plurality of shelves and moving said grow tray to a second of said plurality of shelves (Bursig; the pallet vertical conveyor can move the pallets from one shelf to another).

    PNG
    media_image1.png
    556
    716
    media_image1.png
    Greyscale

Bursig fails to teach said grow tray comprising at least one port, said port located and configured on said grow tray such that when said grow tray fills with water to a port level, the water will cascade out of the grow tray and into an adjacent grow tray, wherein when multiple grow trays are placed adjacent to each other on one of said plurality of shelves, 
Mori teaches said grow tray (Mori; 51, 52, 53, 54) comprising at least one port (Mori; Annotated M1 below), said port located and configured on said grow tray such that when said grow tray fills with water to a port level, the water will cascade out of the grow tray and into an adjacent grow tray (Mori; see FIG 1, water will cascade through ports to adjacent trays below), wherein when multiple grow trays are placed adjacent to each other on one of said plurality of shelves (Mori; 51, 52, 53, 54 can be arranged on one shelf however desired), such that each grow tray is higher than the adjacent grow tray (Mori; can be placed on a slanted shelf such that one tray is higher than another), pouring enough water into the highest grow tray will fill all of the grow trays, thereby optimizing a plant growing process (Mori; see FIG 1, where a higher tray is filled and waters the others, and can be arranged on a single shelf such that it functions the same as in FIG 1).

    PNG
    media_image2.png
    837
    516
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the farming system of Bursig to utilize the irrigation trays of Mori. Using the irrigation trays of Mori would allow all trays to be watered without overwatering, and would decrease time needed to water each individual tray.
In regards to claim 10 as best understood, Bursig as modified by Mori teach the vertical farming system for optimizing a plant growing process in claim 1.
Mori further teaches wherein said shelving system (Bursig; shelf construction 3) comprises preformed materials containing hollowed cavities (Mori; Annotated M2 above) for irrigation of said grow trays (Mori; 51, 52, 53, 54), thereby obviating the need for separate conduit.
.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig as modified by (US 4676023 A) to Mori as applied to claim 1 above, and further in view of (CN 102384767 A) to Gao.
In regards to claim 2, Bursig as modified by Mori teach the vertical farming system for optimizing a plant growing process in claim 1.
Bursig as modified by Mori fail to teach one or more rails and a camera system, said one or more rails located above each of said plurality of shelves, said camera system comprising a camera and a set of wheels, said camera system configured to use said set of wheels to move along said one or moreResponse to Restriction Requirement dated November 22, 2019 rails above each of said plurality of shelves, said camera system configured to use said camera to take a plurality of pictures of said grow tray on said plurality of shelves.
Gao teaches one or more rails (Gao; horizontal moving rod 15) and a camera system (Gao; Multispectral imager 7, multispectral camera 11),  said one or more rails located above each of said plurality of shelves (Gao; see FIG 1 where the horizontal moving rod 15 is above the greenhouse soil trough 23), said camera system comprising a camera (Gao; multispectral camera 11) and a set of wheels (Gao; wheels connected below tripod 19), said camera system configured to use said set of wheels to move along said one or more2PFS:065619.0004.2250296.1Appln. No. 15/965,534065619-0004Response to Restriction Requirement dated November 22, 2019 rails above each of said plurality of shelves (Gao; uses the wheels to follow the horizontal moving rod 15), said camera system configured to use said camera to take a plurality of pictures of said grow tray on said plurality of shelves (Gao; takes multispectral image information which are the same as pictures).

In regards to claim 3, Bursig as modified by Mori and Gao teach the vertical farming system for optimizing a plant growing process in claim 2, wherein said lift (Bursig; see FIG 9 with pallet vertical conveyor) is further configured to move said camera system (Gao; Multispectral imager 7, multispectral camera 11) from said first of said plurality of shelves to said second of said plurality of shelves (The camera system of Gao can be driven onto the pallet vertical conveyor, the pallet vertical conveyor moved vertically to a second shelf).
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig as modified by (US 4676023 A) to Mori and (CN 102384767 A) to Gao as applied to claim 2 above, and further in view of (US 20180203458 A1) to Zhang.
In regards to claim 4, Bursig as modified by Mori and Gao teach the vertical farming system for optimizing a plant growing process in claim 2, but fail to teach wherein said set of wheels comprises four wheels and two of said four wheels are powered.
Zhang teaches wherein said set of wheels comprises four wheels (Zhang; see FIG 3) and two of said four wheels are powered (Zhang; the drive assembly in FIG 2 is associated with the back two wheels such that only the rear suspension assembly between the two wheels is connected to the motor 14, and therefore powered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system of Bursig as modified by Mori and Gao to have four wheels with only two being powered as taught by Zhang. The four wheels 
In regards to claim 5, Bursig as modified by Mori and Gao teach the vertical farming system for optimizing a plant growing process in claim 2, but fail to explicitly teach wherein said camera system is configured to wirelessly transmit said plurality of pictures to a database on said vertical farming system.
Zhang teaches wherein said camera system (Zhang; camera 27) is configured to wirelessly transmit said plurality of pictures (Zhang; using wireless transmitting and receiving module 33) to a database (Zhang; See FIG 4 signal collection module, personal computer 31) on said vertical farming system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vertical farming system of Bursig as modified by Mori and Gao to transmit the pictures wirelessly to the database as taught by Zhang. The motivation for doing so would be to allow wireless transmission for a user to be any distance away from the device and still receive important information.
In regards to claim 6, Bursig as modified by Mori, Gao, and Zhang teach the vertical farming system for optimizing a plant growing process in claim 5 wherein said vertical farming system comprises an application programming interface (Gao; control computer 22) that uses the photographs to optimize said plant growing process (Gao; step 6 on page 14, and first paragraph under Summary of the Invention of the translated description, where the multispectral image can extract data about the plant and the data can be used to provide scientific basis for facility regulation and management).
In regards to claim 7, Bursig as modified by Mori, Gao, and Zhang teach the vertical farming system for optimizing a plant growing process in claim 6 wherein said vertical farming system comprises a user interface (Gao; control computer) that accesses the application programming interface to optimize said plant growing process (Gao; using the control computer, a user can drive the rocker arm to position the detection position, thus optimizing plant growth by controlling the area of data collection, see first paragraph on page 1 of translation of the description).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig as modified by (US 4676023 A) to Mori, (CN 102384767 A) to Gao, and (US 20180203458 A1) to Zhang as applied to claim 7 above, and further in view of (US 20170208760 A1) to Lodge.
In regards to claim 8, Bursig as modified by Mori, Gao, and Zhang teach the vertical farming system for optimizing a plant growing process in claim 7, but fail to teach wherein said user interface can be accessed by third party vendors to determine conditions of a plant in said grow tray.
Lodge teaches wherein said user interface can be accessed by third party vendors to determine conditions of a plant in said grow tray (Lodge; [0046] where customers use an app to receive camera feed to determine when crop is ready).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user interface as taught by Lodge for customer access. The motivation for doing so would be to allow customers to have an active part in the growth of their produce.
In regards to claim 9, Bursig as modified by Mori, Gao, Zhang, and Lodge teach the vertical farming system for optimizing a plant growing process in claim 8 wherein said third party vendor is the owner of a restaurant (Lodge; [0046] customers can use an app to receive camera feed to determine when crop is ready. It can be accessed by anyone, including a restaurant owner).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20040163308 A1 to Uchiyama teaches a roller shelving system that uses a lift to transfer horizontal plant containers vertically at one end of the shelving system.
US 20190230876 A1 to Lysaa teaches a shelf system where one end of the shelf is higher than another, and where a lift is used to transfer trays from one shelf to another.
US 20180054977 A1 to Fok et al. is another roller conveyor system where one side of the shelf is higher than another to transport growth trays which are meant to be moved between shelves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /EBONY E EVANS/Primary Examiner, Art Unit 3647